Order entered September 10, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01187-CV

                       PERKINS & WILL, INC., ET AL., Appellants

                                              V.

                 TIC N. CENTRAL DALLAS, 3, LLC, ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-02857-E

                                          ORDER
       The Court has before it the parties’ August 28, 2013 agreed motion to consolidate with

case no. 05-13-01021-CV. The Court GRANTS the motion. We CONSOLIDATE this appeal,

cause no. 05-13-01187-CV, with and under the appellate cause no. 05-13-01021-CV, styled TIC

N. Central Dallas 3, LLC, et al. v. Envirobusiness, Inc., et al.. The Court ORDERS the Clerk of

the Court to remove all documents from file number 05-13-01187-CV and to refile them in cause

no. 05-13-01021-CV and to treat 05-13-01187-CV as a closed case.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE